                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        TOORAJ A. NAKHEI,
                                  11                                                   Case No. 19-cv-04604-RS (PR)
                                                     Petitioner,
                                  12
Northern District of California




                                               v.
 United States District Court




                                                                                       ORDER TO SHOW CAUSE
                                  13
                                        T. FOSS,
                                  14
                                                     Respondent.
                                  15

                                  16

                                  17                                       INTRODUCTION
                                  18          Petitioner seeks federal habeas relief under 28 U.S.C. § 2254 from a prison
                                  19   disciplinary decision. The petition for such relief is now before the Court for review
                                  20   pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases.
                                  21          The petition states cognizable claims. Respondent shall file a response to the
                                  22   petition on or before February 24, 2020, unless an extension is granted.
                                  23          This Court may lack jurisdiction over the petition. It appears the disciplinary
                                  24   decision was voided. If this means the lost time credits were restored, petitioner’s sentence
                                  25   is unaffected and therefore no habeas action will lie. Furthermore, the voiding of the
                                  26   disciplinary decision may have cured any due process violation. If respondent concludes
                                  27   the Court lacks jurisdiction, he may file a motion to dismiss on such grounds.
                                  28
                                   1                                         BACKGROUND
                                   2          According to the petition, in 2016 petitioner’s jailors at Pleasant Valley State Prison
                                   3   found him guilty of possessing a dangerous weapon. (Pet., Dkt. No. 1 at 38.) As
                                   4   punishment, petitioner lost time credits, but it is not clear how many. The initial
                                   5   disciplinary decision states 360 days, which appears to have been reduced later to 181. (Id.
                                   6   at 38 and 59.) Petitioner says it was two years. (Id. at 2.)
                                   7          The Court may lack jurisdiction because it appears that in 2019, the rules violation
                                   8   report was “voided in the interest of justice.” (Id. at 71.) It is not clear whether the lost
                                   9   credits were restored.
                                  10                                           DISCUSSION
                                  11          This Court may entertain a petition for writ of habeas corpus “in behalf of a person
                                  12   in custody pursuant to the judgment of a State court only on the ground that he is in
Northern District of California
 United States District Court




                                  13   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                  14   § 2254(a). A district court considering an application for a writ of habeas corpus shall
                                  15   “award the writ or issue an order directing the respondent to show cause why the writ
                                  16   should not be granted, unless it appears from the application that the applicant or person
                                  17   detained is not entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is appropriate
                                  18   only where the allegations in the petition are vague or conclusory, palpably incredible, or
                                  19   patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).
                                  20          As grounds for federal habeas relief, petitioner claims his due process and equal
                                  21   protection rights were violated. When liberally construed, these allegations state claims
                                  22   for relief. His claim that the “constructive possession” theory of liability is
                                  23   unconstitutional is DISMISSED. There is no federal law or constitutional right to be free
                                  24   from the use of this theory of liability. While not a separate claim, his contention that
                                  25   constructive possession is insufficient evidence of possession can be considered part of his
                                  26   due process claim.
                                  27

                                  28                                                                            ORDER TO SHOW CAUSE
                                                                                                               CASE NO. 19-cv-04604-RS
                                                                                      2
                                   1          The Court may lack jurisdiction over this case for two reasons. First, if the credits
                                   2   were restored (and therefore the length of petitioner’s sentence is unaffected), there is no
                                   3   viable habeas suit here. If habeas relief will not “necessarily lead to immediate or speedier
                                   4   release,” no federal habeas claim lies. Nettles v. Grounds, 830 F.3d 922, 935 (9th Cir.
                                   5   2016). There would be no case or controversy within the meaning of Article III of the
                                   6   Constitution. Furthermore, no claim will lie on the premise that an expunged disciplinary
                                   7   decision might affect parole.
                                   8          Second, the voiding of the decision may have cured any due process violation. See
                                   9   Wycoff v. Nichols, 94 F.3d 1187, 1189 (8th Cir. 1996) (“[T]he [administrative] reversal of
                                  10   the case against Wycoff constituted part of the due process Wycoff received, and it cured
                                  11   the alleged due process violation based on the [prison] disciplinary committee’s initial
                                  12   decision to sanction Wycoff.”)
Northern District of California
 United States District Court




                                  13                                         CONCLUSION
                                  14          1. The Clerk shall serve a copy of this order, the petition (Dkt. No. 1) and all
                                  15   attachments thereto, on respondent and respondent’s counsel, the Attorney General for the
                                  16   State of California. The Clerk shall also serve a copy of this order on petitioner.
                                  17          2. On or before February 24, 2020, respondent shall file with the Court and serve
                                  18   on petitioner an answer conforming in all respects to Rule 5 of the Rules Governing
                                  19   Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted
                                  20   based on petitioner’s cognizable claims. Respondent shall file with the answer and serve
                                  21   on petitioner a copy of all portions of the state trial record that previously have been
                                  22   transcribed and that are relevant to a determination of the issues presented by the petition.
                                  23          3. If petitioner wishes to respond to the answer, he shall do so by filing a traverse
                                  24   with the Court and serving it on respondent’s counsel within thirty (30) days of the date the
                                  25   answer is filed.
                                  26          4. In lieu of an answer, respondent may file, on or before February 24, 2020, a
                                  27   motion to dismiss on procedural grounds, as set forth in the Advisory Committee Notes to
                                  28                                                                           ORDER TO SHOW CAUSE
                                                                                                              CASE NO. 19-cv-04604-RS
                                                                                      3
                                   1   Rule 4 of the Rules Governing Section 2254 Cases. If respondent files such a motion,
                                   2   petitioner shall file with the Court and serve on respondent an opposition or statement of
                                   3   non-opposition within thirty (30) days of the date the motion is filed, and respondent shall
                                   4   file with the Court and serve on petitioner a reply within fifteen (15) days of the date any
                                   5   opposition is filed.
                                   6          5. Petitioner is reminded that all communications with the Court must be served on
                                   7   respondent by mailing a true copy of the document to respondent’s counsel.
                                   8          6. It is petitioner’s responsibility to prosecute this case. Petitioner must keep the
                                   9   Court and respondent informed of any change of address and must comply with the
                                  10   Court’s orders in a timely fashion. Failure to do so may result in the dismissal of this
                                  11   action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  12          7. Upon a showing of good cause, requests for a reasonable extension of time will
Northern District of California
 United States District Court




                                  13   be granted provided they are filed on or before the deadline they seek to extend.
                                  14          8. The filing fee has been paid. (Dkt. No. 1.)
                                  15          IT IS SO ORDERED.
                                  16   Dated: December ___,
                                                       12 2019
                                                                                          _________________________
                                  17
                                                                                             RICHARD SEEBORG
                                  18                                                       United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                                           ORDER TO SHOW CAUSE
                                                                                                              CASE NO. 19-cv-04604-RS
                                                                                      4
